U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52825 4TH Grade Films, Inc. (Exact name of the issuer as specified in its charter) Utah 20-8980078 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 1338 South Foothill Drive #163 Salt Lake City, UT 84108 (Address of Principal Executive Offices) (801) 649-3519 (Issuer’s Telephone Number) Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes [X]No [] (The Registrant does not have a corporate Web site.) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] 1 APPLICABLE ONLY TO ISSUER INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.Yes [] No [] Not applicable. Indicate the number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date. The number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: Class Outstanding as of January 24, 2014 Common Capital Voting Stock, $0.01 par value per share 2,345,000 shares FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q, Financial Statements and Notes to Financial Statements contains forward-looking statements that discuss, among other things, future expectations and projections regarding future developments, operations and financial conditions. All forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect. If any underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or intended. PART I - FINANCIAL STATEMENTS Item 1. Financial Statements. December 31, 2013 C O N T E N T S Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 2 4th Grade Films, Inc. (A Development Stage Company) Condensed Balance Sheets December 31, 2013 and June 30, 2013 (Unaudited) 12/31/2013 6/30/2013 ASSETS Assets Current Assets Cash $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities Current Liabilities Accrued Liabilities - related party $ $ Unearned Revenue - Income Taxes Payable - Total Current Liabilities Long Term Liabilities Note Payable - Shareholder Total Long Term Liabilities Total Liabilities Stockholders' Deficit Preferred Stock - 5,000,000 shares authorized at $0.01 par; 0 shares issued and outstanding (SeriesA Convertible) - - Common Stock - 50,000,000 shares authorized at $0.01 par; 2,345,000 and 2,345,000 shares issued and outstanding Additional Paid-in Capital Deficit Accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to condensed financial statements. 3 4th Grade Films, Inc. (A Development Stage Company) Condensed Statements of Operations For the Three and Six Months Ended December 31, 2013 and 2012, and For the Period from Inception [April 25, 2007] through December 31, 2013 (Unaudited) For the For the For the For the Three Months Three Months Six Months Six Months Since Inception Ended Ended Ended Ended through 12/31/2013 12/31/2012 12/31/2013 12/31/2012 12/31/2013 Revenues $
